444 F.2d 234
Evoila Wilson POUND, on behalf of her son David Lee Pound etal., Plaintiffs-Appellants,v.Charles HOLLADAY, as Superintendent of Education of theTupelo Municipal Separate School District et al.,Defendants-Appellees.No. 71-1434 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 22, 1971.

James A. Lewis, John C. Brittain, Jr., Oxford, Miss., for plaintiffs-appellants.
W. P. Mitchell, Mitchell, Rogers & Eskridge, Tupelo, Miss., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Mississippi; Orma R. Smith, District Judge, 322 F.Supp. 1000.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966